DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 01/26/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724            
                                                                                                                                                                                            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Tanaka as a primary reference
Claims 1-4, 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610) in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, and Gerber (4,133,235).
Regarding claim 1, Tanaka teaches composite manufacturing system substantially as claimed comprising: 
a robotic arm 12; and 
a trimming system connected to the robotic arm, the trimming system comprising: 
a knife 14; 
a rotation device 22 configured to rotate a blade 24 of the knife about a center point, wherein the blade comprises a first side (front side, Fig. 5) having a double-beveled shape and a second side (back side, Fig. 5) opposite the first side.  
See Figs. 1 and 5.
With respect to the limitation “wherein the blade comprises a first side having a double-beveled shape and a second side opposite the first side having a planar shape”, Tanaka teaches the blade 24 having a first side having a double-beveled shape (formed by cutting edge in Fig. 5) and a second side opposite the first side having planar shape (back side of the blade in Fig. 5 or left side or right side in Fig. 13). Regarding the term “bevel”, the conventional definition of  the term “bevel” is an angle that one surface or line makes with another. The inclined cutting edges connecting the front surface and the back side of the blade 24.  Therefore, they form a beveled shape.  The cutting edges are in form of a V-shape (Fig. 5)  and thus define “a doubled-beveled shape”.  Regarding the term “a planar shape”, the blade 24 is made from a flat material (para. [0064]; Fig. 13).  Therefore, the front surface and the back surface of the blade 24 are planar surfaces.  Although, the back side of the blade (left side or right side in Fig. 13) contains a beveled cutting edge, Tanaka still reads on the claim language since the claim uses the term “comprising” which includes other surfaces such as the beveled surface of the cutting edge on the back side of the blade.

    PNG
    media_image1.png
    939
    773
    media_image1.png
    Greyscale

Tanaka does not teach the composite manufacture system having a number of lasers configured to determine a position of the blade relative to a desired position for the blade, and a load cell associated with the knife and configured to sense an amount of force applied to the blade during trimming of an uncured composite structure to control a rate of speed of the blade during trimming of the uncured composite structure.
With respect to the limitation “a number of lasers configured to determine a position of the blade relative to a desired position for the blade,” Luttenberger teaches providing a number of lasers 17 for detecting the positions of a tool so that the blade can be oriented correctly.  See Figs. 6-7.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a number of lasers as taught by Luttenberger to the manufacturing system of Tanaka for detecting positions of the blade so that the blade can be oriented correctly.
With respect to the limitation “a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation”, Gerber teaches providing a load cell 76 for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  See Figs. 2, 9, and 10.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide in the composite manufacturing system in Tanaka a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber.
Regarding claim 2, the robotic cutting system in Tanaka has a controller for controlling cutting processes such as how deep the blade enters a workpiece 40 or how far the blade runs before making a turn to create the workpiece as shown in Fig. 6.  Gerber teaches the load cell 76 connected to a controller for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  Therefore, when the load cell is incorporated into the manufacturing in Tanaka, it would have been obvious to one skilled in the art to make the controller in Tanaka connect to a modified load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber
	Regarding claim 3, Tanaka teaches that the controller adjusts a direction of the blade for making a workpiece 40 in Fig. 5.  Gerber teaches a controller for controlling a rate of speed of the blade to optimize a cutting operation.
	Regarding claim 4, Luttenberger teaches two pairs of lasers 17 positioned at two locations relative to a tool 10 for detecting its positions. Therefore, when the two pairs of lasers are incorporated into the manufacturing system of Tanaka, they are positioned at two locations relative to the blade for detecting its positions for the purpose of the blade being oriented correctly.
	Regarding claim 6, when the cutting blade penetrates a workpiece and moves along the workpiece to cut it, both sides of the blade contacts the workpiece.  Therefore, the second side of the cutting blade is considered “trims the uncured composite structure”.
Regarding claim 9, the robotic arm of Tanaka is capable of moving the trimming system along a length.
	Regarding claim 17, Tanaka teaches a composite manufacturing system for trimming an uncured composite structure, the composite manufacturing system comprising: 
a tool 50, wherein the uncured composite structure is laid up on the tool; 
a robotic arm 12; and 
a trimming system connected to the robotic arm, the trimming system comprising: 
a knife 14 having a blade 24 rotatable about a center point, wherein the blade comprises a first side (front side, Fig. 5) having a beveled shape and a second side (back side, Fig. 5) opposite the first side; 
a rotation device 22 associated with the blade; and 
a controller (para. [0066]).
See Figs. 1 and 5.
With respect to the limitation “wherein the blade comprises a first side having a double-beveled shape and a second side opposite the first side having a planar shape”, Tanaka teaches the blade 24 having a first side having a double-beveled shape (formed by cutting edge in Fig. 5) and a second side opposite the first side having planar shape (back side of the blade in Fig. 5 or left side or right side in Fig. 13). Regarding the term “bevel”, the conventional definition of the term “bevel” is an angle that one surface or line makes with another. The inclined cutting edges connecting the front surface and the back side of the blade 24.  Therefore, they form a beveled shape.  The cutting edges are in form of a V-shape (Fig. 5) and thus define “a doubled-beveled shape”.  Regarding the term “a planar shape”, the blade 24 is made from a flat material (para. [0064]).  Therefore, the front surface and the back surface of the blade 24 are planar surfaces.  Although, the back side of the blade (left side or right side in Fig. 13) contains a beveled cutting edge, Tanaka still reads on the claim language since the claim uses the term “comprising” which includes other surfaces such as the bevel surface of the cutting edge on the back side of the blade.
Tanaka does not teach the composite manufacture system having a number of lasers configured to determine a position of the blade relative to a desired position for the blade, and a load cell associated with the knife and configured to sense an amount of force applied to the blade during trimming of an uncured composite structure to control a rate of speed of the blade during trimming of the uncured composite structure.
With respect to the limitation “a number of lasers configured to determine a position of the blade relative to a desired position for the blade,” Luttenberger teaches providing a number of lasers 17 for detecting the positions of a tool so that the blade can be oriented correctly.  See Figs. 6-7.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a number of lasers as taught by Luttenberger to the manufacturing system of Tanaka for detecting positions of the blade so that the blade can be oriented correctly.
With respect to the limitation “a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation”, Gerber teaches providing a load cell 76 for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  See Figs. 2, 9, and 10.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide in the composite manufacturing system in Tanaka a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610) in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, and Gerber (4,133,235), as applied to claim 1 above, and further in view of Oba et al. (2008/0047408), hereinafter Oba.
The modified trimming system of Tanaka teaches the invention substantially as claimed except for a vision system.
Oba teaches providing a cutting system a vision system 53 for providing images of cutting area for quality control purpose.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified trimming system of Tanaka a vision system as taught by Oba for providing images of cutting area for quality control purpose.
Claims 7, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610) in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, and Gerber (4,133,235) as applied to claim 1 above, and further in view of Gerber et al. (3,752,027), hereinafter Gerber.
Regarding claim 7, Tanaka teaches a tool 50.  Tanaka does not teach a layer of porous material between the uncured composite structure and the tool.
Gerber teaches providing a layer of porous material 16 underneath a workpiece so that a cutting blade can penetrate the workpiece without damaging the cutting blade.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a layer of porous material between the uncured composite structure and the tool as taught by Gerber so that the cutting blade can penetrate the uncured composite structure without damaging the cutting blade.
Regarding claim 8, Gerber teaches providing a vacuum system for holding a workpiece on the porous lay 16 during a cutting process. Col. 3, lines 1-11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a vacuum system as taught by Gerber for holding an uncured composite structure on the porous lay during a cutting process.
Regarding claim 18, Tanaka teaches a tool 50.  Tanaka does not teach a layer of porous material between the uncured composite structure and the tool.
Gerber teaches providing a layer of porous material 16 underneath a workpiece so that a cutting blade can penetrate the workpiece without damaging the cutting blade.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a layer of porous material between the uncured composite structure and the tool as taught by Gerber so that the cutting blade can penetrate the uncured composite structure without damaging the cutting blade.
Regarding claim 19, Gerber teaches providing a vacuum system for holding a workpiece on the porous lay 16 during a cutting process. Col. 3, lines 1-11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a vacuum system as taught by Gerber for holding an uncured composite structure on the porous lay during a cutting process.
Regarding claim 20, when the cutting blade penetrates a workpiece and moves along the workpiece to cut it, both sides of the blade contacts the workpiece.  Therefore, the second side of the cutting blade is considered “trims the uncured composite structure”.
Evans as a primary reference
Claims 1-4, 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2008/0083308), hereinafter Evans in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, and Gerber (4,133,235).
Regarding claim 1, Evans teaches a composite manufacturing system substantially as claimed comprising: 
a robotic arm (the positioning device 20 having a robotic armature; para. [0020]) ; and 
a trimming system connected to the robotic arm, the trimming system comprising: 
a knife 16; 
a rotation device (the positioning device 20 having a rotating device for orienting the blade 16; para. [0020]) configured to rotate a blade of the knife about a center point, wherein the blade comprises a first side (front side in Fig. 2) having a double-beveled shape (para. 0021) and a second side (shown as cut line 38) opposite the first side having a planar shape. 
See Figs. 1-4. 
Evans does not teach the composite manufacture system having a number of lasers configured to determine a position of the blade relative to a desired position for the blade, and a load cell associated with the knife and configured to sense an amount of force applied to the blade during trimming of an uncured composite structure to control a rate of speed of the blade during trimming of the uncured composite structure.
With respect to the limitation “a number of lasers configured to determine a position of the blade relative to a desired position for the blade,” Luttenberger teaches providing a number of lasers 17 for detecting the positions of a tool so that the blade can be oriented correctly.  See Figs. 6-7.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a number of lasers as taught by Luttenberger to the manufacturing system of Evans for detecting positions of the blade so that the blade can be oriented correctly.
With respect to the limitation “a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation”, Gerber teaches providing a load cell 76 for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  See Figs. 2, 9, and 10.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide in the composite manufacturing system in Evans a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber.
Regarding claim 2, the robotic cutting system in Evans has a controller for controlling cutting processes such as how deep the blade enters a workpiece 14.  Gerber teaches the load cell 76 connected to a controller for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  Therefore, when the load cell is incorporated into the manufacturing in Evans, it would have been obvious to one skilled in the art to make the controller in Evans connect to a modified load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber
	Regarding claim 3, Evans teaches that the controller adjusts a direction of the blade for making a workpiece in Fig. 5.  Gerber teaches a controller for controlling a rate of speed of the blade to optimize a cutting operation.
	Regarding claim 4, Luttenberger teaches two pairs of lasers 17 positioned at two locations relative to a tool 10 for detecting its positions. Therefore, when the two pairs of lasers are incorporated into the manufacturing system of Evans, they are positioned at two locations relative to the blade for detecting its positions for the purpose of the blade being oriented correctly.
	Regarding claim 6, when the cutting blade penetrates a workpiece and moves along the workpiece to cut it, both sides of the blade contacts the workpiece.  Therefore, the second side of the cutting blade is considered “trims the uncured composite structure”.
Regarding claim 9, the robotic arm of Evans is capable of moving the trimming system along a length.
Regarding claim 17, Evans teaches a composite manufacturing system for trimming an uncured composite structure 14, the composite manufacturing system comprising: 
a tool 12, wherein the uncured composite structure 14 is laid up on the tool; 
a robotic arm (the positioning device 20 having a robotic armature; para. [0020]); and 
a trimming system connected to the robotic arm, the trimming system comprising: 
a knife having a blade 16 rotatable about a center point, wherein the blade comprises a first side (front side in Fig. 2) having a beveled shape (para. 0021) and a second side (shown as cut line 38) opposite the first side; 
a rotation device (the positioning device 20 having a rotating device for orienting the blade 16; para. [0020])  associated with the blade; and 
a controller (Fig. 5).
See Figs. 1-5.
Evans does not teach the composite manufacture system having a number of lasers configured to determine a position of the blade relative to a desired position for the blade, and a load cell associated with the knife and configured to sense an amount of force applied to the blade during trimming of an uncured composite structure to control a rate of speed of the blade during trimming of the uncured composite structure.
With respect to the limitation “a number of lasers configured to determine a position of the blade relative to a desired position for the blade,” Luttenberger teaches providing a number of lasers 17 for detecting the positions of a tool so that the blade can be oriented correctly.  See Figs. 6-7.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a number of lasers as taught by Luttenberger to the manufacturing system of Evans for detecting positions of the blade so that the blade can be oriented correctly.
With respect to the limitation “a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation”, Gerber teaches providing a load cell 76 for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  See Figs. 2, 9, and 10.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide in the composite manufacturing system in Evans a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2008/0083308), hereinafter Evans, in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, and Gerber (4,133,235), as applied to claim 1 above, and further in view of Oba et al. (2008/0047408), hereinafter Oba.
The modified trimming system of Evans teaches the invention substantially as claimed except for a vision system.
Oba teaches providing a cutting system a vision system 53 for providing images of cutting area for quality control purpose.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified trimming system of Evans a vision system as taught by Oba for providing images of cutting area for quality control purpose.
Claims 7, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2008/0083308), hereinafter Evans, in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, and Gerber (4,133,235) as applied to claim 1 above, and further in view of Gerber et al. (3,752,027), hereinafter Gerber.
Regarding claim 7, Evans teaches a tool 12.  Tanaka does not teach a layer of porous material between the uncured composite structure and the tool.
Gerber teaches providing a layer of porous material 16 underneath a workpiece so that a cutting blade can penetrate the workpiece without damaging the cutting blade.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a layer of porous material between the uncured composite structure and the tool as taught by Gerber so that the cutting blade can penetrate the uncured composite structure without damaging the cutting blade.
Regarding claim 8, Gerber teaches providing a vacuum system for holding a workpiece on the porous lay 16 during a cutting process. Col. 3, lines 1-11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a vacuum system as taught by Gerber for holding an uncured composite structure on the porous lay during a cutting process.
Regarding claim 18, Evans teaches a tool 12.  Tanaka does not teach a layer of porous material between the uncured composite structure and the tool.
Gerber teaches providing a layer of porous material 16 underneath a workpiece so that a cutting blade can penetrate the workpiece without damaging the cutting blade.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Evans a layer of porous material between the uncured composite structure and the tool as taught by Gerber so that the cutting blade can penetrate the uncured composite structure without damaging the cutting blade.
Regarding claim 19, Gerber teaches providing a vacuum system for holding a workpiece on the porous lay 16 during a cutting process. Col. 3, lines 1-11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Evans a vacuum system as taught by Gerber for holding an uncured composite structure on the porous lay during a cutting process.
Regarding claim 20, when the cutting blade penetrates a workpiece and moves along the workpiece to cut it, both sides of the blade contacts the workpiece.  Therefore, the second side of the cutting blade is considered “trims the uncured composite structure”.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered and are persuasive. 
Yamada, Fujimura, and Groff reference are withdrawn in this rejection since Tanaka reference alone reads on the limitation of the cutting blade.
Regarding Applicant’s argument that Tanaka teaches a cutting edge but not “a double-beveled shape”.  This argument is not persuasive.  The claimed double-beveled shape 702 of the invention forming a cutting edge in the same manner as Tanaka in which material is cut at the beveled edges of the blade.  Furthermore, the disclosure does not describe what is special about the double-beveled shape 702.  Therefore, the term “bevel” is interpreted according to the conventional definition.  The conventional definition of  the term “bevel” is an angle that one surface or line makes with another. The inclined cutting edges connecting the front surface and the back side of the blade 24.  Therefore, they form a beveled shape.  The cutting edges are in form of a V-shape (Fig. 5)  and thus define “a doubled-beveled shape”.  
Regarding the term “planar surface”, the front surface and the back surface of the blade 24 are planar surfaces.  Although, the back side of the blade (left side or right side in Fig. 13) contains a beveled cutting edge, Tanaka still reads on the claim language since the claim uses the term “comprising” which includes other surfaces.
Regarding Applicant’s argument with respect to the blade having a double-beveled shape on the first side and a planar surface on the other side being unknown in the art.  This argument is not persuasive.  The blade in Fig. 7 of the claimed invention and the blade in the claims are different. The specific structure of the blade in Fig. 7 if described properly may be an improvement over the art.  However, a blade simply with a double-bevel shape and a planar surface as cited in the claim language is not an improvement over the art.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724